Insi/EY. J.
This suit was instituted in the Third District Court of New Orleans against the defendant, a partner in the commercial firm of Stewart & Pintard, lately established at Rodney, in the State of Mississippi, to recover from him the amount of a bill of exchange drawn by said firm, to the order of John A. Galbraith, on Messrs. Hughes, Hyllested & Co., at New Orleans.
This bill was transferred by the endorsement of the payee; and, for a valuable consideration, came into the hands of the plaintiff before its maturity.
The defendant pleaded a general denial, and set up an equitable de-' fence against the plaintiff, as if this suit had been instituted by the payee of the note; and he relies on a statute of the State of Mississippi, where the bill was drawn, to bring his case out of the commercial law, by which it would otherwise be governed here.
Proof having been adduced of protest, and notice of protest, on the defendant, judgment was rendered against him and in favor of the plaintiff, for the whole sum claimed, with legal interest, and the costs of protest and of suit, and ten per cent, damages; and from this judgment the defendant has appealed.
The statute of Mississipjfi, on which the defendant relies, is not spread upon the record; and it has been repeatedly held that foreign laws must be proved as facts; and that, in the absence of such proof, the rights of parties who claim, and the effect and validity of instruments executed under the laws of another State, must be determined by our own, which will be presumed the same. Campbell v. Newport, 8 A. 124; Kuenzi & Co. v. Elvers, Boje & Co., 14 A. 391; Harris v. Watson et al., 9 Rob. 151.
Tested by the law in force here, the decision of the Court a qua is correct, except so far as it condemns the defendant to pay ten per cent, damages on the protested bill sued on.
It is therefore ordered, adjudged and decreed, that the judgment of the District Court be avoided and reversed, and that plaintiff recover from the defendant the sum claimed, twelve hundred dollars, with seven dollars and a half, costs of protest, with legal interest from the 25th February, 1860; the costs of the District Court to be paid by the appellant, those of the appeal to be paid by the plaintiff and appellee,
Jones, J., absent.